DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 1-3 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 (similarly claims 2, 3) recite: “according to a distribution status”.  After careful consideration of the specification and the claims.  The examiner is unclear what distribution status is.

Claim 2 recite: “the number of serving the primary data server”.  The examiner is unclear how to interpret the limitation above.

Claim 2 recites the limitation "the number”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recite: “all parts of the virtual-machine data”.  The examiner is unclear if the “all parts of the virtual-machine data” is referring the all parts of the virtual-machine data in the primary data server or the backup data server or both.

Claim 2 recite: “a count value”.  The examiner is unclear what the count value is referring to.  The specification does not provide sufficient detail as to show what the count value is representing.

Claim 3 recite: “an amount of all parts”.  The examiner is unclear what amount is referring to.  Amount (i.e. size) of data in all parts, count (i.e. quantity) of all parts of the virtual-machine data, size of all parts of the virtual-machine data, etc.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karmarkar et al. (Pub 20190243688) (hereafter Karmarkar) in view of Alibakhsh et al. (Pat 8103906) (hereafter Alibakhsh).

As per claim 1, Karmarkar teaches:
A method for creating a virtual machine based on a hyper-converged infrastructure including a control device for controlling a plurality of data servers and storing virtual-machine data divided into a plurality of parts, a primary copy of each part of the virtual-machine data being stored in a primary data server of the data servers and a backup copy of each part of the virtual-machine data being stored in at least one backup data server of the data servers, the method comprising steps of: ([Paragraph 46], A node may be a container or virtual machine running on a host hardware platform. A host may host any number of containers, virtual machines, or both. [Paragraph 73], The schedule may be maintained and controlled internally or externally to the replication system. For example, in another specific 
the control device locating the primary data server and the at least one backup data server storing the primary copy and the backup copy of the designated parts related to the virtual-machine data; ([Paragraph 39], In FIG. 1A, 
However, Karmarkar does not explicitly disclose the control device designating the parts related to the virtual-machine data to be used for creating a virtual machine after receiving a request of creating the virtual machine; 
the control device selecting one of the located data servers to create the virtual machine according to a distribution status of the virtual-machine data across the located data servers.
Alibakhsh teaches the control device designating the parts related to the virtual-machine data to be used for creating a virtual machine after receiving a request of creating the virtual machine; 
the control device selecting one of the located data servers to create the virtual machine according to a distribution status of the virtual-machine data across the located data servers. ([Column 5 line 19-31], Virtual machines are created and activated on the cloud computing environment, wherein virtual machines substitute for a failed client-server in the event of such failure. Operating systems and other 
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Karmarkar wherein primary copy of a virtual machine (i.e. virtual machine data) are stored in parts within a partitioned environment of a clustered environment, each parts of the primary virtual machine is replicated/cloned to another backup/replication server(s), into teachings of Alibakhsh wherein virtual machine(s) is/are configured for a failover, wherein resources (i.e. virtual machine data and resource partitions) are configured during the creation of a virtual machine based on a request to allow failover of a virtual machine from a primary virtual machine to another backup virtual machine, because this would enhance the teachings of Karmarkar wherein by identifying the virtual machine data of the primary virtual machine and replicating the primary virtual machine to a replication node, it allow seamless failover to the backup virtual machine in case of fault/failover to provide disaster recovery and non-stop services.

As per claim 2, rejection of claim 1 is incorporated:
Karmarkar teaches wherein the step of the control device selecting the one located data server to create the virtual machine according to the distribution status of the virtual-machine data across the located data servers further comprises steps of: 
calculating a count value of each of the located data servers wherein the count value represents the number of serving the primary data server corresponding to all parts of the virtual-machine data; and 
ranking the count values in a descending order and selecting the one located data server according to the ranking of the count values. ([Paragraph 117], In a specific embodiment, the controller creates a snapshot of the current state of the data to be replicated (full domain, objects matching a prefix string, multiple prefix strings, or selected objects). The current snapshot includes the names of all objects in the replication context on the source. Names may include the user-generated name as well as the time of creation. Object names are sorted in the snapshot. In a specific embodiment, user operations during snapshot creation are not blocked.  [Paragraph 74], When a user establishes replication (once or on a schedule), the user also specifies which objects should be replicated. A user may specify a complete domain or deduplication domain, a portion of a domain, bucket, a portion of a bucket, partition, a portion of a partition, or a prefix string such that any object name that matches the prefix will be replicated. A bucket in object storage is a partition of the object storage space. A user can create, list, and delete buckets, and objects are written to and read from a specific bucket. Buckets are supported in the replication microservice system.  

As per claim 3, rejection of claim 1 is incorporated:
Karmarkar teaches wherein the step of the control device selecting the one located data server to create the virtual machine according to the distribution status of the virtual-machine data across the located data servers further comprises steps of: 
calculating a quantity value of each of the located data servers wherein the quantity value represents an amount of all parts of the virtual-machine data stored in each of the located data servers; and 
ranking the quantity values in a descending order and selecting the one located data server according to the ranking of the quantity values. ([Paragraph 55], In a specific embodiment, the object storage includes several data structures or storage regions including object recipe storage 183, slice recipe storage 186, similarity group storage 189, compression region storage 192, and other data structures or storage 195 (e.g., snapshots) that may be stored persistently. These structures are generated by the microservice and stored or written to the object storage. In a specific embodiment, when a client writes an object to the microservice, the microservice performs a deduplication and generates a number of pieces of data and metadata that 

As per claim 4, rejection of claim 3 is incorporated:
Karmarkar teaches wherein the quantity value is expressed as an overall file size. ([Paragraph 57], In a specific embodiment, a segment is about 8 KB in size and slice recipes span about 8 MB in size of content from an object. Thus, a slice recipe may include about 1,000 segments. Consider, as an example, a 16 MB object being stored by a client. In this example, there can be two slice recipes, each slice recipe spanning about 8 MB.  [Paragraph 55], In a specific embodiment, the object storage includes several data structures or storage regions including object recipe storage 183, slice recipe storage 186, similarity group storage 189, compression region storage 192, and other data structures or storage 195 (e.g., snapshots) that may be stored persistently. These structures are generated by the microservice and stored or written to the object storage. In a specific embodiment, when a client writes an object to the microservice, the microservice performs a deduplication and generates a number of pieces of data and metadata that are stored in object storage. Such pieces include the object recipes, slice recipes, similarity groups, and compression regions. These pieces of data and metadata facilitate the overall management and organization of the customer objects including processes for replication, deduplication, retrieval, and parallelism. For example, an object can be split so that different portions of the object may be deduplicated in parallel with each other. This can be especially beneficial in cases where the object is very large.  [Paragraph 56], In particular, when a customer's object is written to the microservice via the client, the object is split or divided into one or more sets of segments. A fingerprint is computed for each segment. Thus, a fingerprint 

As per claim 5, rejection of claim 3 is incorporated:
Karmarkar teaches wherein the quantity is expressed as a number of files. ([Paragraph 57], In a specific embodiment, a segment is about 8 KB in size and slice recipes span about 8 MB in size of content from an object. Thus, a slice recipe may include about 1,000 segments. Consider, as an example, a 16 MB object being stored by a client. In this example, there can be two slice recipes, each slice recipe spanning about 8 MB.  [Paragraph 55], In a specific embodiment, the object storage includes several data structures or storage regions including object recipe storage 183, slice 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuchibhotla et al. (Pub 20200210379) (hereafter Kuch).

As per claim 1, Kuch teaches:
A method for creating a virtual machine based on a hyper-converged infrastructure including a control device for controlling a plurality of data servers and storing virtual-machine data divided into a plurality of parts, a primary copy of each part of the virtual-machine data being stored in a primary data server of the data servers and a backup copy of each part of the virtual-machine data being stored in at least one backup data server of the data servers, the method comprising steps of: ([Paragraph 24], Copy data management services involve protecting a database. Protecting a database means replicating a state of the database for creating a fully functional copy of the database. Replicating the state of the database may involve creating fully functional clones (e.g., back-ups) of the database. Since the clones are fully functional copies of the original or source database, a user may perform operations on the cloned copy that would otherwise be performed on the original database.  [Paragraph 30], Referring now to FIG. 1, a cluster 100 of a virtual computing system is shown, in accordance with some embodiments of the present disclosure. The cluster 100 includes a plurality of nodes, such as a first node 105, a second node 110, and a third node 115. Each of the first node 105, the second node 110, and the third node 115 may also be referred to as a "host" or "host machine." The first node 105 includes database virtual machines ("database VMs") 120A and 120B (collectively referred to herein as "database VMs 120"), a hypervisor 125 configured to create and run the database VMs, and a controller/service VM 130 configured to manage, route, and otherwise handle workflow requests between the various nodes of the cluster 100. Similarly, the second node 110 includes database VMs 135A and 135B (collectively referred to herein as "database VMs 135"), a hypervisor 140, and a controller/service 
the control device designating the parts related to the virtual-machine data to be used for creating a virtual machine after receiving a request of creating the virtual machine; 
the control device locating the primary data server and the at least one backup data server storing the primary copy and the backup copy of the designated parts related to the virtual-machine data; and 
the control device selecting one of the located data servers to create the virtual machine according to a distribution status of the virtual-machine data across the located data servers.   ([Paragraph 49], The database system 200 may be installed on a database VM (e.g., the database VMs 120, the database VMs 135, the database VMs 150 of FIG. 1). The database system 200 may be installed via the controller/service VM (e.g., the controller/service VM 130, the controller/service VM 145, the controller/service VM 160) of the node (e.g., the first node 105, the second node 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG U KIM/Primary Examiner, Art Unit 2196